Exhibit 10(kkk)
Bank of America Corporation
Long-Term Cash Award Agreement
This document contains your Long-Term Cash Award Agreement. A Beneficiary
Designation Form is also included if you wish to designate a beneficiary or if
you wish to change your current beneficiary designation.



What you need to do

1.   Review the Award Agreement to ensure you understand its provisions. With
each award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.

2.   Print the Award Agreement and file it with your important papers.

3.   Accept your Award Agreement through the online acceptance process.*

4.   Designate a beneficiary for your award by completing a Beneficiary
Designation Form and returning it to the address listed on the form.

 

*   If you do not accept your Award Agreement through the online acceptance
process by November 15, 2009, or such other date that may be communicated, Bank
of America will automatically accept the Award Agreement on your behalf.

Summary of Rule of 60 vesting condition
Below is a summary of the vesting condition for Rule of 60 that applies to
eligible associates for awards granted in 2006 or later. You meet the Rule of 60
if your age plus years of vesting service equals 60, with a minimum of 10 years
of vesting service and no minimum age. If you do not meet the Rule of 60, this
vesting condition does not apply to you.
If your employment ends after you have attained the Rule of 60, to the extent
the award does not otherwise vest upon termination, the award will vest in
accordance with the original vesting schedule so long as you comply with the
Rule of 60 vesting condition, as follows:

•   You must not work for a named competitor of Bank of America during the
remaining vesting period of your award. On the next page is the current list of
named competitors. This list will be updated annually. The list in effect at
your termination of employment will control.

•   You must annually provide a written certification that you are not working
for any of the named competitors. Each December, Bank of America will send to
the most recent mailing address you have on record a certification form for you
to complete and return. If you do not receive your form by early in the new
year, you are responsible for obtaining a certification form by contacting the
Bank of America Personnel Center at 1.800.556.6044. You will be considered in
breach of the vesting condition if you fail to provide written certification as
and when required. It is your sole responsibility to ensure that the company
receives your annual certification. Accordingly, you need to keep the company
apprised of any changes to your mailing address.

If you comply with these requirements, your award will continue to vest in
accordance with the original vesting schedule. However, if you fail to meet
either of the above requirements, the unvested portion of your award will be
immediately canceled.
(BANK OF AMERICA LOGO) [g25571g2557112.gif]
2009 US EIP Long -Term Cash
09EIP60L, 09EIPL
Page 1 of 8

 



--------------------------------------------------------------------------------



 



For more information
For more information about your award, review your Award Agreement, which in all
events is the controlling document for your award. The most recent list of named
competitors appears on NetBenefits in the News and Information section.
List of Competitive Businesses (Effective 2009)*
American Express
Ameriprise Financial
Barclays
Capital One
Charles Schwab
Citigroup
Credit Suisse Group
Deutsche Bank
E*Trade Financial
Fidelity
GE Capital
GMAC Financial
Goldman Sachs
HSBC
JPMorgan Chase
Morgan Stanley
Putnam Investments
Royal Bank of Scotland
Sallie Mae
State Street
TD AMERITRADE
UBS
US Bancorp
Wellington Management
Wells Fargo
 

*   Includes any subsidiaries and affiliates of the listed entities

(BANK OF AMERICA LOGO) [g25571g2557112.gif]
2009 US EIP Long -Term Cash
09EIP60L, 09EIPL
Page 2 of 8

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [g25571g2557113.gif]
LONG-TERM CASH AWARD AGREEMENT

                  AWARD GRANTED TO   GRANT DATE   AMOUNT          

This Long-Term Cash Award Agreement and all Exhibits hereto (the “Agreement”) is
made between Bank of America Corporation, a Delaware corporation (“Bank of
America”), and you, an associate of Bank of America or one of its Subsidiaries.
The long-term cash award covered by this Agreement (the “Award”) is being
granted to you as a result of your participation in the Bank of America
Corporation Equity Incentive Plan, subject to the following terms and
provisions:

1.   Subject to the terms and conditions of this Agreement, Bank of America
grants to you the Award in the total amount shown above, payable in cash. The
Award amount was calculated to include interest, and no additional interest will
be credited with respect to the Award.

2.   You acknowledge having read and agree to be bound by all the terms and
conditions of this Agreement.

3.   The Award shall become earned by, and payable to, you in the increments and
on the dates shown on the enclosed Exhibit A.

4.   By executing and returning a Beneficiary Designation Form, you may
designate a beneficiary to receive payment of the Award in the event of your
death while in service with Bank of America or its Subsidiaries. If you do not
designate a beneficiary or if your designated beneficiary does not survive you,
then your beneficiary will be your estate. A Beneficiary Designation Form has
been included in your Award package.

5.   Any notice which either party hereto may be required or permitted to give
to the other shall be in writing and may be delivered personally, by intraoffice
mail, by fax, by electronic mail or other electronic means, or via a postal
service, postage prepaid, to such electronic mail or postal address and directed
to such person as Bank of America may notify you from time to time; and to you
at your electronic mail or postal address as shown on the records of Bank of
America from time to time, or at such other electronic mail or postal address as
you, by notice to Bank of America, may designate in writing from time to time.

6.   This Award and all payments thereof, are subject to all applicable payroll
and withholding taxes. Regardless of any employer withholding on your Award, you
are responsible for proper payment and

2009 US EIP Long -Term Cash
09EIP60L, 09EIPL
Page 3 of 8

 



--------------------------------------------------------------------------------



 



    reporting of any income tax, social security taxes and other taxes that are
due as a result of your Award.   7.   The validity, construction and effect of
this Agreement are governed by, and subject to, the laws of the State of
Delaware and the laws of the United States. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Award or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of North Carolina and agree that such
litigation shall be conducted solely in the courts of Mecklenburg County, North
Carolina or the federal courts for the United States for the Western District of
North Carolina, where this grant is made and/or to be performed, and no other
courts.   8.   In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may only be amended by a
written instrument signed by both parties.   9.   This Agreement is intended to
comply with Section 409A of the Internal Revenue Code to the extent applicable.
Notwithstanding any provision of the Agreement to the contrary, the Agreement
shall be interpreted, operated and administered consistent with this intent.  
10.   If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.

         
BANK OF AMERICA CORPORATION
  ASSOCIATE    
 
       
By:
       
 
       
Chairman, Chief Executive Officer and President
       
 
       

2009 US EIP Long -Term Cash
09EIP60L, 09EIPL
Page 4 of 8

 



--------------------------------------------------------------------------------



 



Exhibit A
Bank of America Corporation
Long-Term Cash Award
Payment of Award
     (a) Payment Schedule. Subject to the provisions of paragraphs (b), (c) and
(d) below, the Award shall become earned and payable in three (3) equal annual
installments if you remain employed with Bank of America and its Subsidiaries
through each of the payment dates as follows:

          Portion of Cash that Payment Date*   Becomes Earned and Payable First
anniversary of Grant Date   one-third (1/3) of Award Second anniversary of Grant
Date   one-third (1/3) of Award Third anniversary of Grant Date   one-third
(1/3) of Award

 

*   Payment shall be made on or as soon as administratively practicable after
the applicable payment date, generally within 30 days.

     (b) Impact of Termination of Employment on Earning of Award. If your
employment with Bank of America and its Subsidiaries terminates prior to any of
the above payment date(s), then any unearned portion of the Award shall become
earned or be canceled depending on the reason for termination as follows:

  (i)   Death, Disability or Termination by Bank of America due to Workforce
Reduction or Divestiture. Any unearned portion of the Award shall become
immediately earned as of the date of your termination of employment if your
termination is due to (A) death, (B) Disability, (C) Workforce Reduction or
(D) Divestiture.     (ii)   Termination by Bank of America Without Cause. If
your employment is terminated by your employer without Cause (not including
Workforce Reduction or Divestiture), then any unearned portion of the Award
shall become immediately earned as of such date.     (iii)   Termination by Bank
of America With Cause. If your employment is terminated by your employer with
Cause, then any unearned portion of the Award shall be immediately canceled as
of your employment termination date.     (iv)   Termination by You. If you
voluntarily terminate your employment prior to attaining the Rule of 60, then
any unearned portion of the Award shall be immediately canceled as of your
employment termination date.

     (c) Payment of Earned Award Following Termination of Employment.

  (i)   Associates Who Meet Rule of 60. If you meet the Rule of 60 (or will meet
the Rule of 60 on or before the third anniversary of the Grant Date), except in
the case of your termination of employment due to death, to the extent that your
Award becomes earned as described in paragraph (b), it will be payable at such

2009 US EIP Long -Term Cash
09EIP60L, 09EIPL
Page 5 of 8

 



--------------------------------------------------------------------------------



 



      time as provided in the Payment Schedule described in paragraph (a)
(without regard to whether you are employed by Bank of America and its
Subsidiaries). To the extent that your Award becomes earned as a result of a
termination of employment due to your death, it shall become payable as soon as
administratively practicable after your death, generally within 30 days after
notification of termination from the payroll system.     (ii)   Associates Who
Do Not Meet Rule of 60. If you do not meet the Rule of 60 (and will not meet the
Rule of 60 on or before the third anniversary of the Grant Date), to the extent
that your Award becomes earned as described in paragraph (b), it will be payable
as soon as administratively practicable after your termination of employment,
generally within 30 days after notification of termination from the payroll
system.

     (d) Rule of 60. If you voluntarily terminate your employment having
attained the Rule of 60, then any unearned portion of the Award shall continue
to become earned and payable in accordance with the schedule set forth in
paragraph (a) above, provided that (A) you do not engage in Competition during
such period and (B) prior to each payment date, you provide Bank of America with
a written certification that you have not engaged in Competition. To be
effective, such certification must be provided on such form, at such time and
pursuant to such procedures as Bank of America shall establish from time to
time. If Bank of America determines in its reasonable business judgment that you
have failed to satisfy either of the foregoing requirements, then any unearned
portion of the Award shall be immediately canceled as of the date of such
determination. In addition, from time to time following your termination of
employment after having met the Rule of 60, Bank of America may require you to
further certify that you are not engaging in Competition, and if you fail to
fully cooperate with any such requirement Bank of America may determine that you
are engaging in Competition.
     (e) Definitions. For purposes hereof, the following terms shall have the
following meanings:
Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) committed an act or omission which causes you or
Bank of America or its subsidiaries to be in violation of federal or state
securities laws, rules or regulations, and/or the rules of any exchange or
association of which Bank of America or its subsidiaries is a member, including
statutory disqualification; (iv) failed to perform your job function(s), which
Bank of America views as being material to your position and the overall
business of Bank of America and its Subsidiaries under circumstances where such
failure is detrimental to Bank of America or any Subsidiary; (v) materially
breached any written policy applicable to associates of Bank of America and its
Subsidiaries including, but not limited to, the Bank of America Corporation Code
of Ethics and General Policy on Insider Trading; or (vi) made an unauthorized
disclosure of any confidential or proprietary information of Bank of America or
its Subsidiaries or have committed any other material violation of Bank of
America’s written policy regarding Confidential and Proprietary Information.
2009 US EIP Long -Term Cash
09EIP60L, 09EIPL
Page 6 of 8

 



--------------------------------------------------------------------------------



 



Competition means your being engaged, directly or indirectly, whether as a
director, officer, employee, consultant, agent or otherwise, with a business
entity that is designated as a “Competitive Business” as of the date of your
termination of employment. Bank of America shall communicate such list to you.
Divestiture means a termination of your employment with Bank of America and its
Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.
Rule of 60 means, as of the date of your termination of employment with Bank of
America and its Subsidiaries, you have (i) completed at least ten (10) years of
“Vesting Service” under the tax-qualified Pension Plan sponsored by Bank of
America in which you participate and (ii) attained a combined age and years of
“Vesting Service” equal to at least sixty (60).
Workforce Reduction means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you are officially
notified in writing of your termination of employment due to a workforce
reduction and eligibility for the Corporate Severance Program (or any successor
program) or, (ii) if not eligible for the Corporate Severance Program , you are
notified in writing by an authorized officer of Bank of America or any
Subsidiary that the termination is as a result of such action. Your termination
of employment shall not be considered due to Workforce Reduction unless you
execute all documents required under the Corporate Severance Program or
otherwise, including without limitation any required release of claims, within
the applicable time frames set forth in such documents or as prescribed by Bank
of America. In the event you fail to execute all required documents in a timely
fashion, your termination of employment will not be treated as a Workforce
Reduction, and if any portion of your Award has been earned or paid to you after
your termination of employment but before your failure to execute all required
documents, you covenant and agree that you will have no right, title or interest
in such amount earned or paid and that you will cause such amount to be returned
immediately to Bank of America upon notice.
2009 US EIP Long -Term Cash
09EIP60L, 09EIPL
Page 7 of 8

 



--------------------------------------------------------------------------------



 



Bank of America Corporation
Long-Term Cash Award
Beneficiary Designation Form
Please complete this form if you wish to designate a beneficiary for your
long-term cash awards (“Awards”) or if you wish to change your current
beneficiary designation. Completed forms should be returned to Fidelity
Investments, P.O. Box 770001, Cincinnati, Ohio 45277-0030.
************************************************************************
With respect to any of my Awards that are outstanding and become payable at the
time of my death, I hereby designate the following person or entity as my
beneficiary to receive any payments in connection with those Awards in the event
of my death.
Designation of Primary Beneficiary. I designate the following as my Primary
Beneficiary(ies):

              Name of Beneficiary   Birthdate   Address   Relationship
 
           
 
           
 
           
 
           
 
           
 
           

Designation of Secondary Beneficiary. I designate the following as my Secondary
Beneficiary(ies):

              Name of Beneficiary   Birthdate   Address   Relationship
 
           
 
           
 
           
 
           
 
           
 
           

Selection of Rule for Deceased Beneficiary. Select either Rule 1 or Rule 2 below
by marking with an X. The rule selected shall be applied to Primary
Beneficiaries and Secondary Beneficiaries separately so that no Secondary
Beneficiary (or issue of a Secondary Beneficiary) shall be entitled to a share
of the death benefits unless all Primary Beneficiaries fail to survive the
Participant and, if Rule 2 is selected, all issue of all Primary Beneficiaries
fail to survive the Participant.

___   Rule 1. The death benefits shall be paid in equal shares to those named
Beneficiaries (either Primary or Secondary, as applicable) who survive me.

___   Rule 2. The death benefits shall be paid in equal shares to those named
Beneficiaries (either Primary or Secondary, as applicable) who survive me and to
the surviving issue collectively of each named Beneficiary (either Primary or
Secondary, as applicable) who does not survive me but who leaves issue surviving
me, with the equal share for such surviving issue of such deceased named
Beneficiary to be divided among and paid to such issue on a per stirpes basis.
(“Issue” means lineal descendants and includes adopted persons.)

I understand that I may change this designation at any time by executing a new
form and delivering it to Fidelity Investments. This designation supercedes any
prior beneficiary designation made by me with respect to my Awards.

             
Signature of Participant:
      Date:    
 
           

     
Name of Participant (please print):
   
 
   

     
Participant’s Person Number:
   
 
   

(BANK OF AMERICA LOGO) [g25571g2557112.gif]
2009 US EIP Long -Term Cash
09EIP60L, 09EIPL
Page 8 of 8

